



COURT OF APPEAL FOR ONTARIO

CITATION: T.A.W. v. J.C.L., 2021 ONCA 270

DATE: 20210426

DOCKET: C67517

Fairburn A.C.J.O., van Rensburg
    and Huscroft JJ.A.

BETWEEN

T.A.W.

Plaintiff/Respondent (Appellant)

and

J.C.L.

Defendant/Moving Party (Respondent)

T.A.W., acting in person

Natai Shelsen, for the respondent

Heard: in writing

On appeal from the order of Justice Kevin
    B. Phillips of the Superior Court of Justice, dated September 6, 2019.

COSTS ENDORSEMENT

[1]

This court issued reasons on March 26, 2021, dismissing
    the appeal from an order largely striking out the appellants pleadings as
    disclosing no reasonable cause of action, pursuant to r. 21.01(1)(b) of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194.

[2]

As this was an appeal heard in writing, we invited
    the parties to file written submissions on costs. We have now received and reviewed
    those submissions. The respondent seeks costs on a substantial indemnity basis
    in the amount of $12,004.16. While the appellant acknowledges that the
    respondent was successful on appeal, he submits that costs should be awarded on
    a partial indemnity basis in the amount of $8,002.77.

[3]

Given the nature and the circumstances of the
    appeal, the respondent is entitled to her requested substantial indemnity
    costs.

[4]

Costs on a substantial indemnity basis are
    generally awarded only where there has been reprehensible, scandalous or
    outrageous conduct on the part of one of the parties:
Young v. Young
,
[1993] 4 S.C.R. 3, at p. 134;
Hamilton v. Open Window Bakery Ltd.
,
    2004 SCC 9, [2004] 1 S.C.R. 303, at para. 26. Notably, the motion judge awarded
    costs on a substantial indemnity basis, because the appellants statement of
    claim was offensive and constituted a misogynistic attack on the respondent.
    We agree with that observation.

[5]

The appellant argues that his appeal to this
    court did not include any discriminatory reasoning. He also submits that the
    mere fact of bringing an appeal does not constitute a continuation of the
    conduct below. We do not accept this position.

[6]

Among other things, the appellants continuing
    conduct on appeal includes his reference to the respondent as engaging in a repeated
    pattern of deceitful, manipulative and predatory behaviour in her relationships
    with three other men. Moreover, as the Supreme Court of Canada indicated in
Hamilton
, at para. 26, allegations of
    fraud and dishonesty are serious and potentially very damaging to those accused
    of deception. Here, the appellant attempted to revitalize his claim of
    fraudulent misrepresentation against the respondent, one that constitutes a continuing
    unacceptable attack on her integrity and dignity.

[7]

In these circumstances, it is entirely
    appropriate to hold the appellant liable for costs on a substantial indemnity
    basis:
Hamilton
, at
    para. 26.

[8]

For the reasons above, we order that the
    appellant shall pay to the respondent the requested substantial indemnity costs
    in the amount of $12,004.16.

Fairburn
    A.C.J.O.

K.
    van Rensburg J.A.

Grant
    Huscroft J.A.


